Title: From Thomas Jefferson to Henry Dearborn, 27 April 1804
From: Jefferson, Thomas
To: Dearborn, Henry


          
            Dear Sir
            Monticello Apr. 27. 04.
          
          I inclose you a letter from Capt Barron at Westpoint, on which be pleased to do what you think right.
          The object of the kind enquiries in your letter of the 19th. is no more. she left us on the day of the date of my last letter to you. this event will occasion my stay here to be about a week longer than I had originally intended. I suppose it will still be a fortnight before I shall be with you. Accept my affectionate salutations & assurances of respect.
          
            Th: Jefferson
          
        